Exhibit ALCON EXECUTIVE DEFERRED COMPENSATION PLAN EFFECTIVE DATE: January 1, Sponsored by Alcon, Inc. ALCON EXECUTIVE DEFERRED COMPENSATION PLAN INDEX SECTION: I.Name and Purpose1 II.Effective Date1 III.Definitions1 IV.Eligibility9 V.Administration of the Plan10 VI.Election to Participate10 VII.Plan Accounts13 VIII.Method of Distribution15 IX.Change in Distribution Schedule18 X.Offset for Obligations to Company24 XI.Liability of Company24 XII.Rights of a Participant24 XIII.Amendment and Termination25 XIV.Determination of Benefits25 XV.Notices25 XVI.General Provisions25 XVII.Unfunded Status of Plan26 XVIII.Rights to Benefits27 XIX.Code Section 409A Compliance27 Appendix A29 ALCON EXECUTIVE DEFERRED COMPENSATION PLAN I. Name and Purpose The name of the plan is the Alcon Executive Deferred Compensation Plan (the “Plan”).
